Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 03, 2018

The Court of Appeals hereby passes the following order:

A18D0366. RAFAEL CRAPPS v. THE STATE.

      On November 15, 2017, the trial court entered an order denying motions filed
by defendant Rafael Crapps, including for reconsideration, for out-of-time appeal,
and for sentence modification.1 Crapps filed a discretionary application from the trial
court’s order on March 5, 2018. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). We lack jurisdiction to consider an untimely application. See
Hill, supra. Here, Crapps filed his application 110 days after the trial court’s order
was entered. Accordingly, we lack jurisdiction to consider the application, which is
hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           04/03/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.




      1
        Crapp has not provided a copy of his sentence or any of these motions with
his pro se application for discretionary appeal.